                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 TAQUENTA MARCHANT, on behalf of                   :      CIVIL ACTION
 A.A.H,                                            :
                                                   :
                             Plaintiff,            :
                                                   :      No. 18-0345
                       v.                          :
                                                   :
 NANCY A. BERRYHILL, Acting                        :
 Commissioner of Soc. Sec.,                        :
                                                   :
                             Defendant.            :
                                                   :

                                             ORDER

              AND NOW, this 28th          day of May, 2019, upon consideration of Defendant

Nancy A. Berryhill’s, Acting Commissioner of the Social Security Administration

(“Commissioner”), Objection to the January 9, 2019 Report and Recommendation, Plaintiff

Taquenta Marchant’s, on behalf of her daughter, A.A.H., Memorandum of Law in Opposition,

and the parties’ supplemental briefing, it is hereby ORDERED that the Commissioner’s

Objections are SUSTAINED and United States Magistrate Judge Richard A. Lloret’s Report and

Recommendation, (Doc. No. 17), is OVERRULED.

              IT IS FURTHER ORDERED that the above-captioned case is REFERRED to

United States Magistrate Judge Richard A. Lloret for a report and recommendation on the merits.



                                                       BY THE COURT:



                                                       /s/ Robert F. Kelly
                                                       ROBERT F. KELLY
                                                       SENIOR JUDGE
